Examiner’s Comments
1.	This office action is in response to the amendment received on 12/1/2020.
	Claims 1-12 are pending.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, the combination of the structural elements recited in claim 1 is what make the claimed subject matter allowable over the prior arts of record, and applicant' s amendment now places the application in condition for allowance over the prior art of record.
The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious and  a linkage arm having a distal end pivotally supporting the post of the anvil head, the linkage arm defining a longitudinal axis: and a biasing member resiliently biasing the linkage arm in a proximal direction. wherein upon the anvil head being free to move out of the first, operative condition, the biasing member drives the linkage arm in the proximal direction to pivot the anvil head relative to the anvil center rod and the linkage arm toward the second, tilted condition, wherein the distal end of the linkage arm is configured to move along the longitudinal axis when the linkage arm is driven in the proximal direction.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
12/15/2020